DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is indefinite because the claim does not define the base oil component separately from the lubricant composition as a whole, therefore in claim 11 it is impossible to ascertain whether the concentration of ester compound is based on the lubricant composition as a whole or it is based on the concentration of base oil within the entire lubricant composition.  Claim 11 is being interpreted as the kinematic viscosity of the base oil is being claimed.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki, International Publication No. WO/2018/164218 (hereinafter referred to as Aoki – for citation purposes USPG-PUB No. 2020/0017791 is being used).   
Regarding claims 1, 3-6, 9-12 and 14-16, Aoki discloses a bearing lubricating oil composition for use in an air blower (as recited in claims 14-16) (Para. [0152]) comprising a polyol ester base oil having a kinematic viscosity at 40°C of 23.41 mm2/s and includes both di-esters and tri-ester base oils (as recited in claims 1, 3-4 and 11) (Para. [0057] and [0168]) to which is added 5 to 12 wt% of a polymethacrylate having a weight average molecular weight ranging from 50,000 to 600,000 and includes nitrogen-containing monomers (as recited in claims 1 and 5-10) (see Abstract, see Examples and see Claims 1 and 7 and Para. [0104]-[0109]) and an amine-based antioxidant (as recited in claim 12) (see Abstract and see Examples).    

Claim Rejections - 35 USC § 102
Claims 1-6, 9-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashida et al., US Patent Application Publication No. 2009/0105103 (hereinafter referred to as Hashida).   
Regarding claims 1-6, 9-12 and 14-15, Hashida discloses a lubricating oil composition for use in an oil-impregnated sintered bearing for use in motors (as recited in claims 14-15) (see Abstract and Para. [0002]) comprising a mono, di or tri-ester base oils having a kinematic viscosity at 40°C ranging from 5 to about 500 mm2/s (as recited in claims 1-4 and 11) (Para. [0019] and see Examples 1-4) to which is added a 1 to10 wt% of a polymethacrylate viscosity index improver having a number average molecular weight ranging from 3,000 to 1,000,000 (as recited in claims 1, 5-6 and 9-10) (see Examples 1-4 and Para. [0028]) and alkylated diphenylamine (antioxidant as recited in claim 12) (see Examples 1-4). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yokouchi et al., US Patent No. 5,707,944 (hereinafter referred to as Yokouchi).
Regarding claims 1, 4, 12 and 14-15, Yokouchi discloses a grease composition for use in a bearing for an electric fan motor (reads on claims 14-15) (Col. 1/L. 12-17) comprising 65 to 85 wt% of the grease composition being a trimellitic acid ester oil wherein the R groups have a carbon number of 10, such as, tridecyl trimellitate (as recited in claims 1 and 4) (Col. 2/L. 63-65 and see Examples 4 and 10 – Ester E is a trimellitic ester oil) and a viscosity index improver, such as, a polymethacrylate (as recited in claim 1) (Col. 4-5/L. 66-13) and an antioxidant (as recited in claim 12) (Col. 4-5/L. 66-13).  

Claim Rejections - 35 USC § 103
Claims 1, 3 and 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Morishima, US Patent Application Publication No. 2009/0318317 (hereinafter referred to as Morishima) in view of Aoki.
Regarding claims 1, 3 and 5-16, Morishima discloses a fluid bearing oil composition (as recited in claim 14) for use in a motor (as recited in claim 15) (Para. [0014]) comprising a diester base oil having a dynamic viscosity at 40°C ranging from 10-11 mm2/s (as recited in claim 11) (Para. [0022]) to which is added viscosity index improvers (Para. [0037]), oxidation inhibitors (as recited in claim 12) (Para. [0011]) and a carbodiimide compound (anti-hydrolysis compound per the instant specification as recited in claim 13) (Para. [0011]).
Morishima discloses all the limitations discussed above including viscosity index improvers, Morishima does not however disclose a polymethacrylate viscosity index improver as recited in claim 1.  
Aoki discloses a bearing lubricating oil composition for use in an air blower (as recited in claim 16) (Para. [0152]) comprising a polyol ester base oil having a kinematic viscosity at 40°C of 23.41 mm2/s and includes di-esters base oils to which is added 5 to 12 wt% of a polymethacrylate having a weight average molecular weight ranging from 50,000 to 600,000 and includes nitrogen-containing monomers (as recited in claims 1 and 5-10) (see Abstract, see Examples and see Claims 1 and 7 and Para. [0104]-[0109]) and an amine-based antioxidant (see Abstract and see Examples).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the specific viscosity index improvers of Aoki in the composition of Morishima as it is a simple substitution of one known element for another in order to obtain predictable results.       

Conclusion
The examiner would like to note that in the lubricating oil composition art “esters” and “polymethacrylates” are very prevalent making this application nearly impossible to examine as the examiner could have made many anticipatory and obviousness rejections.  Moving forward please dramatically amend the claims to more clearly define applicants’ “inventive” component.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771